Citation Nr: 0936512	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the Veteran submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  

In April 2009, the RO received the Veteran's statement that 
his hearing loss had worsened.  Thus, this matter is referred 
to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2003).

38 C.F.R. § 4.125(a) (2003) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

The Veteran's service personnel records indicate that he 
served overseas in Thailand from May 9, 1969 to May 8, 1970.  

The Veteran's post-service medical records demonstrate a 
diagnosis of PTSD related to witnessing the death of others 
while in the service.  

The Veteran has identified a number of stressful incidents.  

One event involved the stabbing of an American outside a club 
in Thailand.  A September 11, 2001, psychiatry note includes 
the incident that an American serviceman was stabbed twice 
and that the Veteran went to assist and accompany the 
mortally wounded man back to base where he died.  The 
examiner diagnosed PTSD "proventially, related to witnessing 
the death of others while in the service."  On November 16, 
2001, the Veteran stated that the soldier died in his arms as 
he was holding him on the way to the emergency room.  

However, there have been numerous inconsistencies in the 
Veteran's statements regarding this event.  On May 3, 2005, 
the Veteran stated that he applied pressure to the abdominal 
wound to try to stem the flow of blood.  On July 11, 2005, 
the Veteran related cradling the wounded man's head on his 
shoulder while attempting to stem the flow of blood.  On 
September 9, 2005, the Veteran stated that he was in the 
process of trying to learn more through military archives 
about a soldier that he accompanied to the hospital and who 
had been stabbed.  The Veteran reported that he never did 
learn his name or his fate.  On January 26, 2006, the Veteran 
stated to a social worker that he continued to attempt to 
identify the one person who he accompanied for medical care 
as a result of a stabbing and who died to the best of the 
Veteran's knowledge.  That same day, he stated to a 
psychiatrist that he witnessed the soldier die in his arms 
while using his hand to place pressure at the wound site to 
reduce the hemorrhage.  

The Veteran testified in November 2006 at the RO that the 
injured man was taken into the dispensary and as the Veteran 
waited on the front porch, somebody came back out and said 
that the man didn't make it.  The Veteran's representative 
noted that after some research, they believed that the 
injured man's name was [redacted].  His casualty date 
was September 6, 1969 to non-hostile. 

In February 2008, the Veteran stated that he tried to hold 
the victim's intestines inside his body during the ride to 
the hospital.  The Veteran reported that he found photos of 
the dead man's family in a wallet along with a photo of a 
Thai woman and that he tore up the photo of the Thai woman.

In support of his claim, the Veteran submitted a buddy 
statement from J.G.D.  The statement indicated that around 
November 1969 he witnessed a serviceman that had been stabbed 
at one of the clubs in downtown Ubon and that he witnessed 
the Veteran and an A.P. put the man in the back of a truck 
and took him back to base.  J.G.D. stated that he heard later 
that the man who had been stabbed had died at the dispensary.

The Veteran testified at the travel board hearing in August 
2009 that he witnessed an American who he believed to be a 
fellow soldier being stabbed by a local man.  At that time, 
an air security police truck came around the corner and 
yelled for someone to help.  The Veteran testified that he 
ran over and picked the injured man up and put him in the 
back of the security police truck and he held him there.  The 
Veteran testified that the man died.

Two other stressor events involved plane crashes.  On 
November 24, 2003, the Veteran indicated that a plane crashed 
on landing at Ubon after being damaged and that some guys he 
knew were killed.  He could not recall names.  

On April 21, 2005, the Veteran stated that an aircraft was 
hit by enemy fire and all nine people on board were killed.  
The Veteran talked about the ammunition going off while the 
aircraft was burning and stated that he wanted to assist the 
crew but that an officer stopped him and reminded him about 
the ammo exploding and going off.

In May 2005, the Veteran stated that a very good friend was 
killed in a fiery crash while he stood and watched.  The 
Veteran stated that he was ordered by an officer to leave the 
area due to potential for explosions.  

On March 15, 2006, the Veteran reported that he witnessed the 
crashing and burning of a gunship AC130.  The Veteran learned 
that his best friend, [redacted], had been on the airplane 
but had reportedly bailed out before the crash but was never 
found and was presumed dead.

In November 2006, the Veteran testified at the RO that he 
witnessed a plane crash of a C 130 at Ubon that occurred on 
April 21, 1970 in which a friend, a man that he went through 
basic training with, [redacted], was on.  The Veteran specifically 
stated that some of the crew bailed out and that some of the 
crew members rode the plane down.  None of the bodies were 
ever recovered from the crash.  The Veteran stated that the 
gunship had just taken off and wasn't on mission very long 
when it took a rocket, and as it was impossible for them to 
dump enough fuel so that the craft wouldn't burn on crash, 
they crashed on the runway.

On September 11, 2007, the Veteran stated that the day was a 
reminder of his trauma from Vietnam as he was a witness to a 
plane crash that killed the pilot and copilot.

On January 23, 2008, the Veteran reported witnessing a plane 
that crashed on landing at Ubon after getting hit with a 
rocket in the air.  The Veteran elaborated that none of the 
crew members survived and that he had some good friends 
aboard that perished.  

On February 14, 2008, the Veteran reported that he witnessed 
one of the planes getting hit with a SAM (surface to air 
missile) and the plane burning.  None of the 10 crewmembers 
survived including the Veteran's close friend from basic 
training.

In March 2005, the Veteran submitted a statement that when he 
went through basic training, he had befriended [redacted].  
In April 1970, he met up with [redacted] who was a gunner on an 
AC130A.  [redacted] took a flight on April 21 into Laos on Tail 
#625.  The plane took a SAM in an engine and crashed and 
burned on the runway.  [redacted], along with 9 other guys, had 
died.  

The Veteran testified in August 2009, that his friend, [redacted]
[redacted] died on April 21, 1970.  The Veteran testified that 
the plane launched on a mission to go into southern Laos, it 
took some triple A, and got shot down.  The Veteran stated 
that he spoke to his friend right before he launched that day 
but that the 625 never came back. 

The Veteran also testified that his base in Ubon, Thailand 
was attacked by Sappers on January 13, 1970.  In support of 
his claim, the Veteran submitted a buddy statement from 
T.M.P. which stated that he was a Security Police Sentry Dog 
Handler and that on the night of January 13, 1970, a squad of 
NVA sappers penetrated the base perimeter and an ensuing 
battle took place.  Some of the enemy sappers advanced across 
the runway and onto the flight line where there were support 
Phantom personnel.  All total, 5 enemy sappers were killed 
and an untold number escaped and presumed wounded.  Sentry 
Dog "[redacted]" was killed in action; Sgt. T.C. and his sentry 
dog were wounded. 

In support of his claim, the Veteran submitted a buddy 
statement from J.G.D. who stated that on the night of January 
13, 1970, the VC had broken through 2 to 3 perimeters and 
made it to the flight line where the AC 130 gunships were 
parked.  J.G.D. stated that he was in the 408th mms munitions 
maintenance building with the Veteran and that they were 
ready to fight if they had to as they had set up a portable 
mini gun.  The VC were spotted and killed before they could 
get to the Veteran.

Another event was when the Veteran was part of a group that 
was ordered to sit unarmed in an open field while his base 
was being infiltrated.  On January 26, 2006, the Veteran 
reported that he was in fear for his life on one occasion 
when his camp was being overrun by enemy soldiers and that 
his superiors refused to allow him and fellow soldiers to 
take guns and ammunition from locked storage to defend 
themselves from getting killed.

On March 28, 2006, the Veteran reported that he and fellow 
soldiers were assembled in an open field sitting back to back 
in groups of two or three holding M-16 rifles while being 
given no ammunition. The Veteran reported that he and fellow 
soldiers were aware that their base was being infiltrated by 
enemy troops with "satchel charges".  Veteran described 
feeling terrified that he was going to die.

In March 2008, the Veteran submitted a statement that one 
night his base was hit with some infiltrators who had satchel 
charges.  It was presumed that they were trying to blow up a 
DC130.  The Veteran was ordered by a new base officer to sit 
2 or 3 in a group in an open field with issued M-16 and no 
ammunition.  

In support of his claim, the Veteran submitted a statement by 
J.G.D. that they were attacked one night by VC who had 
penetrated the perimeter and that he and the Veteran and all 
the other airmen were to meet at the gun shack where their 
weapons were stored.  When they met there, their commanding 
officer had lost the keys to the gun shack so they were 
ordered to a vacant field with flares going off overhead and 
no way to defend themselves.  

PTSD corroboration research undertaken by the RO has not 
produced any favorable evidence.  Information of casualties 
during the Vietnam War indicates that SSgt. [redacted]
[redacted] was killed in action when his aircraft crashed as it 
was attempting an instrument approach and landing in a heavy 
rainstorm at Korat in the early morning of September 6, 1969.  
In addition, Ssgt. [redacted] was killed in action in the 
early hours of April 22, 1970, when his gunship was hit by 37 
mm AAA and the port wing caught fire near the wing room.  
Some of the crew attempted to fight the blaze, but the fire 
was too intense.  One crew member abandoned the aircraft, 
parachuted out, and got snagged by a tree.  He eventually 
climbed down and hid until morning when he was rescued by a 
SAR task force.  In November 1993, the remains of the missing 
crew were recovered from the wreck site near Ban Tang Lou and 
identified at the US Army's Central Identification Laboratory 
in Hawaii.   

Thus, there is no way that the Veteran witnessed either one 
of these plane crashes.  In addition, there is no way that 
[redacted] was the soldier who died after being 
stabbed outside a club in Ubon, Thailand.

Despite the numerous inconsistencies with the Veteran's 
accounts of his claimed stressors, it is possible that the 
Veteran accompanied a wounded soldier to the base dispensary 
sometime in the fall of 1969.  It also appears that, despite 
the fact that the Veteran has confused two separate plane 
crash incidents, he may have witnessed a plane crash.  If the 
Veteran can provide an approximate date (within a 60-day 
timeframe) and the exact location of the plane crash site, 
further research can be conducted.  The Board also finds that 
the January 1970 sappers attack is capable of corroboration.      

The Board, therefore, finds that VA has a further duty to 
assist the Veteran in verifying the occurrence of the claimed 
in-service stressors.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  It is important to note that the Veteran has 
provided detailed accounts of his in-service stressors; 
however, with respect to the plane crash on the runway at 
Ubon, as noted above, the Veteran needs to provide an 
approximate date.  

The RO should attempt to verify the claimed incidents through 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records 
Research (CURR)).  Unit records showing attacks on a 
Veteran's unit are "credible supporting evidence" that the 
Veteran experienced the attacks personally.  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  As such, the 
Board finds that the history of the Veteran's unit should be 
researched to verify the occurrence of the claimed stressors.  
In addition, the RO should also attempt to verify the two 
service members who submitted statements in support of the 
Veteran's claim, J.G.D. and T.M.P. were stationed in Ubon, 
Thailand at the time the Veteran was stationed there.  
Specifically, J.G.D. stated that he was stationed in Ubon, 
Thailand from October 1969 to October 1970 and T.M.P. stated 
that he was stationed Ubon RTAB from June 1969 to June 1970. 

In April 2009, the RO received the Veteran's statement that 
he went through the PTSD inpatient program at the Clarksburg 
VAMC from January 16, 2008, to March 19, 2008.  The claims 
file contains VA treatment records from January 2008 to 
February 26, 2008.  However, as the records since February 
26, 2008, are pertinent to the claim on appeal, they must be 
obtained and associated with the claims file.  

After attempts have been made to obtain the outstanding VA 
treatment records and verify the Veteran's claimed stressors, 
the Veteran should be provided the appropriate VA examination 
to determine the etiology of any current psychiatric 
disability.  

Accordingly, the case is REMANDED for the following action:

1.   Copies of all VA outpatient 
treatment records pertaining to treatment 
for any psychiatric disorder, including 
PTSD, from February 27, 2008, to the 
present from the VA medical facility in 
Clarksburg should be obtained and 
associated with the claims file.     

2.  The Veteran should be provided 
another opportunity to supplement the 
record with any additional details 
concerning his alleged stressors, 
particularly the time periods of the 
plane crash that he witnessed and the 
sappers attack (i.e. month and year); the 
location of said occurrences; and the 
names of any individuals injured or 
killed.  The Veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

3.  The Veteran's statements of alleged 
PTSD stressors, the statements from 
J.G.D. and T.M.P., copies of the 
Veteran's service personnel records, and 
any other relevant evidence, should be 
sent to the JSRRC who should be requested 
to attempt to verify the alleged 
stressors and to verify that J.G.D. and 
T.M.P. were stationed in Ubon, Thailand 
during the time the Veteran was stationed 
there.  A specific request should be made 
for casualties to the Veteran's unit 
related to a sappers attack in January 
1970.  If a negative response is received 
from JSRRC, the claims file must be 
properly documented in this regard.

4.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current psychiatric 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should elicit as much detail 
as possible from the Veteran as to such 
claimed stressors, e.g., locations, 
dates, and identities of individuals 
involved.  Then, the examiner should 
consider the Veteran's alleged in-service 
stressors for the purpose of determining 
whether such stressors were severe enough 
to have caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the in-service 
stressors. The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If PTSD is diagnosed, the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed PTSD is a result of service.  

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder is 
causally related to military service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comp ensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



